     Case 2:20-cv-01394-JCM-BNW Document 30
                                         29 Filed 11/20/20
                                                  11/17/20 Page 1 of 3


                                                          5th stip to extend time to
 1   Scott E. Gizer, Esq., Nevada Bar No. 12216           respond to complaint (parties
       sgizer@earlysullivan.com                           have been trying to settle);
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365            recommend granting with
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT                                language that this will be the
       GIZER & McRAE LLP                                  last extension; parties should
 4   8716 Spanish Ridge Avenue, Suite 105                 either settle or D must file a
     Las Vegas, Nevada 89148                              responsive pleading on
 5   Telephone: (702) 331-7593                            December 11, 2020.
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY.
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       THE BANK OF NEW YORK MELLON                       Case No.: 2:20-cv-01394-JCM-BNW
18     TRUST COMPANY,
                                                         STIPULATION AND ORDER TO
19                            Plaintiff,                 EXTEND TIME PERIOD TO
                                                         RESPOND TO COMPLAINT [ECF No.
20                    vs.                                1]
21     CHICAGO TITLE INSURANCE                           [FIFTH REQUEST]
       COMPANY et al.,
22
                              Defendants.
23

24
            COMES NOW defendant Chicago Title Insurance Company (“Chicago Title”) and

25
     plaintiff The Bank of New York Mellon Trust Company (“BONY”), by and through their

26
     respective attorneys of record, which hereby agree and stipulate as follows:

27
            1.      On July 27, 2020 BONY filed its complaint in the instant action. (ECF No. 1.);

28
            2.      On August 21, 2020, the Court granted the Parties’ stipulation to extend Chicago

                                                     1
                                           STIPULATION AND ORDER
     Case 2:20-cv-01394-JCM-BNW Document 30
                                         29 Filed 11/20/20
                                                  11/17/20 Page 2 of 3



 1   Title’s deadline to respond to the Complaint (ECF No. 10.);
 2           3.     On September 22, 2020, the Court granted the Parties’ second stipulation to extend
 3   Chicago Title’s deadline to respond to the Complaint (ECF No. 16);
 4           4.     On October 7, 2020, the Court granted the Parties’ third stipulation to extend
 5   Chicago Title’s deadline to respond to the Complaint (ECF No. 20);
 6           5.     On October 20, 2020, the Court granted the Parties’ fourth stipulation to extend
 7   Chicago Title’s deadline to respond to the Complaint (ECF No. 25);
 8           6.     Chicago Title’s current deadline to respond to the Complaint is November 20,
 9   2020;
10           7.     The Parties are currently engaged in settlement negotiations, and one Party is
11   currently considering the other Party’s settlement offer;
12           8.     Chicago Title requests a three-week extension of its deadline to respond to
13   BONY’s complaint, until December 11, 2020, so that neither party is forced to incur additional
14   fees relating to the defense of this action while the Parties are pursuing informal resolution of this
15   dispute;
16           9.     By entering into this stipulation Chicago Title does not waive any potential
17   defenses under Fed. R. Civ. P. 12;
18           10.    BONY does not oppose the requested extension;
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                    2
                                          STIPULATION AND ORDER
     Case 2:20-cv-01394-JCM-BNW Document 30
                                         29 Filed 11/20/20
                                                  11/17/20 Page 3 of 3



 1          11.    This is the fifth request for an extension which is made in good faith and not for
 2   purposes of delay;
 3          IT IS SO STIPULATED that Chicago Title’s deadline to respond to the complaint is
 4   hereby extended through and including December 11, 2020.
 5   Dated: November 17, 2020                     SINCLAIR BRAUN LLP
 6

 7                                                By:    /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
 8                                                      Attorneys for Defendants
                                                        CHICAGO TITLE INSURANCE COMPANY
 9
     Dated: November 17, 2020                     WRIGHT FINLAY & ZAK, LLP
10

11
                                                  By:    /s/-Lindsay D. Robbins
12
                                                        LINDSAY D. ROBBINS
                                                        Attorneys for Plaintiff
13
                                                        THE BANK OF NEW YORK MELLON
                                                        TRUST COMPANY
14
     IT IS
     IT IS SO
           ORDERED
              ORDERED.  that the parties' stipulation is GRANTED. However, the parties are
15
     instructed that this is their final extension. The parties should either settle this dispute or
16   or defendant  must
            Dated this    file a
                       _____     responsive
                               day           pleading 2020.
                                   of _____________,   on December 11, 2020.

17                                                    IT IS SO ORDERED
                                                 __________________________________________
                                                 BRENDA WEKSLER
18                                                    DATED:
                                                 UNITED STATES 4:58 pm, NovemberJUDGE
                                                                 MAGISTRATE      20, 2020

19

20
                                                        BRENDA WEKSLER
21                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                 3
                                       STIPULATION AND ORDER
